Exhibit 10.1
 
 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of October 29,
2012 (“Closing Date”), by and among Gulf United Energy, Inc., a Nevada
corporation (“Gulf”), Gulf United Energy de Colombia Ltd., a company organized
under the laws of the British Virgin Islands and a wholly-owned subsidiary of
Gulf (“BVI Colombia”), Gulf United Energy de Cuenca Trujillo Ltd., a company
organized under the laws of the British Virgin Islands and a wholly-owned
subsidiary of Gulf (“BVI Peru”, together with BVI Colombia, the “BVI Subs”, and
together with Gulf, each a “Company” and collectively, the “Companies”), Sydson
Oil & Gas Investments, LLC, a Delaware limited liability company (“Sydson”), as
administrative agent (in such capacity, “Administrative Agent”) for itself and
the other investors set forth on the signature pages hereof and any New
Investors (as defined below) party hereto from time to time (each an “Investor”
and collectively, the “Investors”).
 
Recitals
 
A.           As of the date hereof, the Investors wish to purchase from Gulf,
and Gulf wishes to sell and issue to the Investors, upon the terms and
conditions stated in this Agreement, and during the Offering Period the
Investors and the New Investors (described below) may Purchase and Gulf may
Sell, convertible notes, all of the foregoing in the aggregate principal amount
of up to $4,400,000 in the form attached hereto as Exhibit A (each a “Note” and
collectively the “Notes”), which obligations under the Notes will be guaranteed
by the BVI Subs pursuant to the guaranty agreements (each a “Guaranty” and
collectively, the “Guaranties”); provided that any New Investor executes and
delivers a Joinder Agreement in accordance with Section 9.1 in the form attached
hereto as Exhibit B (the “Joinder Agreement”).
 
B.           In connection with entering into this Agreement and the sale of the
Notes, Gulf will issue warrants (“Warrants”) to the Investors pursuant to a
warrant agreement, the form of which is attached hereto as Exhibit C (as
amended, restated, supplemented or otherwise modified from time to time,
collectively, the “Warrant Agreement”) that will entitle the Investors, at their
option, to purchase shares of Common Stock of Gulf.
 
C.           In connection with entering this Agreement, the issuance of the
Notes and the issuance of the Warrants, the obligations and liabilities under
the Notes and the other Transaction Documents will be secured pursuant to (a) a
Pledge Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “BVI Colombia Pledge Agreement”), dated as of the date hereof,
from Gulf to the Administrative Agent for the benefit of the Investors covering
the equity interests of BVI Colombia and certain other collateral as set forth
therein and (b) a Pledge Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “BVI Peru Pledge Agreement”), dated as
of the date hereof, from Gulf to the Administrative Agent for the benefit of the
Investors covering the equity interests of BVI Peru and certain other collateral
as set forth therein (each a “Pledge Agreement” and, collectively, the “Pledge
Agreements” and the property covered by the Pledge Agreements shall be
hereinafter referred to as the “Collateral”), and the BVI Peru Pledge Agreement
will also be subject to the terms of that certain Escrow Agreement, dated as of
the date hereof, among the Gulf, Administrative Agent, the Investors and Gaston
& Thanheiser, P.C. (the “Escrow Agent”) (as amended, restated, supplemented or
otherwise modified from time to time, the “Escrow Agreement”).
 
 
 

--------------------------------------------------------------------------------

 
D.           Subject to, and pursuant to, the Escrow Agreement, Gulf, as
assignor, has executed, as of the date hereof, in favor of Administrative Agent,
as assignee, for the benefit of the Investors, (i) an Assignment regarding the
conditional assignment of all of the equity interests of BVI Colombia (the “BVI
Colombia Assignment”) and (ii) an Assignment regarding the conditional
assignment of all of the equity interests of BVI Peru (the “BVI Peru
Assignment”; each an “Assignment” and, collectively, the “Assignments”).
 
E.           In connection with the execution of the Pledge Agreements, the
Assignments and the Escrow Agreement, the Administrative Agent, the Investors
and the Companies have entered into an Intercreditor Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), dated as of the date hereof, pursuant to which the
Investors have appointed or will appoint Sydson, as Administrative Agent, to act
on behalf of the Investors regarding the transactions described above.
 
F.           The Companies, the Administrative Agent and the Investors are
executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by the provisions of Regulation D (“Regulation
D”), as promulgated by the U.S. Securities and Exchange Commission (the “SEC”)
under the 1933 Act.
 
G.           Notwithstanding the Offering Period and the potential of New
Investors joining this Agreement pursuant to a Joinder Agreement, this Agreement
and the other Transaction Documents are intended to be in full force and effect
on the Closing Date, subject to the conditions set forth in this Agreement and
the terms of the Escrow Agreement.
 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Definitions
 
In addition to those terms defined above and elsewhere in this Agreement, for
the purposes of this Agreement, the following terms shall have the meanings set
forth below:
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.
 
“ANH” means the National Hydrocarbon Agency of Colombia.
 
“Assignment and Ownership Rights” has the meaning set forth in Section 9.16.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Houston, Texas are open for the general transaction of business.
 
“Closing” has the meaning set forth in Section 3.
 
 
 

--------------------------------------------------------------------------------

 
“Closing Date” has the meaning set forth in the preamble to this Agreement.
 
“Colombian Approval” means the approval of ANH to the assignment by SK
Innovation of the Colombian Interest to BVI Colombia, obtained pursuant to the
Colombian Farmout Agreements.
 
 “Colombian Farmout Agreements” means the CPO-4 Farmout Agreement,    SSJN-5
Farmout Agreement and VIM-2 Farmout Agreement.
 
“Colombian Interest” means (i) an undivided 12.5% interest in certain rights and
obligations derived from that certain CPO-4 License, as set forth in the CPO-4
Colombian Farmout Agreement, (ii) certain undivided interests in certain rights
and obligations derived from that certain VIM-2 License, as set forth in the
VIM-2 Colombian Farmout Agreement and (iii) certain undivided interests in
certain rights and obligations derived from that certain SSJN-5 License, as set
forth in the SSJN-5 Colombian Farmout Agreement.
 
“Colombian JOAs” means the CPO-4 JOA, VIM-2 JOA and SSJN-5 JOA.
 
“Colombian Licenses” means the CPO-4 License, SSJN-5 License and VIM-2 License.
 
“Common Stock” means common stock of Gulf, par value $0.001.
 
“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“CPO-4 Farmout Agreement” means that certain Farmout Agreement dated July 31,
2010 by and between SK Innovation and BVI Colombia, as amended by that certain
Amendment No. 1 to the Farmout Agreement for Block CPO-4 in Colombia effective
August 25, 2011 by and between SK Innovation and BVI Colombia, as amended by
that certain Amendment No. 2 to the Farmout Agreement for Block CPO-4 in
Colombia effective November 28, 2011 by and between SK Innovation and BVI
Colombia and as amended by that certain Amendment No. 3 to the Farmout Agreement
for Block CPO-4 in Colombia effective April 30, 2012 by and between SK
Innovation and BVI Colombia
 
“CPO-4 JOA” means the Joint Operating Agreement dated October 1, 2009, and
effective as of May 31, 2009, by and between HAEC, SK Innovation and BVI
Colombia, as amended by that certain Amendment No. 1 to the Joint Operating
Agreement for Block CPO-4 in Colombia effective on July 31, 2010 by and between
SK Innovation, HAEC and BVI Colombia.
 
 
 

--------------------------------------------------------------------------------

 
“CPO-4 License” means the Contract for Exploration and Production No. 29 of 2008
Llanos Orientales – Area Occidental Block CPO-4 (Contrato de Exploración y
Producción No. 29 de 2008 Llanos Orientales – Area Occidental CPO-4) dated
December 18, 2008 by and between ANH and SK Innovation.
 
“Curative Actions” has the meaning set forth in Section 7(c).
 
“Disclosure Document” has the meaning set forth in Section 3.1(l).


“Escrow Agent” means Gaston and Thanheiser, P.C., a Texas professional
corporation.
 
“Flow of Funds” means that certain Flow of Funds, dated as of the date hereof,
in form and substance acceptable to Administrative Agent, the Investors and
Gulf.
 
“GAAP” has the meaning set forth in Section 4.6.
 
“HAEC” means Houston American Energy Corp., a Delaware corporation.
 
“Indebtedness” shall mean, with respect to any Person, without duplication: (a)
all indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services; (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments; (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); and (e) all capital lease obligations.
 
“Indemnified Person” and “Indemnified Persons” have the meanings set forth in
Section 8.2.
 
“Korean Approval” means the approval of the Republic of Korea to (i) the
assignment by SK Innovation of the Colombian Interests to BVI Colombia, obtained
pursuant to the Colombian Farmout Agreements and (ii) the assignment by Sucursal
Peruana of the Peruvian Interest to BVI Peru, obtained pursuant to the Peruvian
Farmout Agreement.
 
 “Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of any Company and any of its Subsidiaries taken as a
whole, (ii) the ability of the Companies to perform their respective obligations
under the Transaction Documents, or (iii) any Company’s rights and interests in
any of the Oil and Gas Contracts.  For avoidance of doubt, the drilling of, or
completing, a well as a “dry hole” following the date of this Agreement in any
of the areas covered by any Oil and Gas Contract shall be considered for all
purposes a Material Adverse Effect.
 
“New Financing” means, subject to the terms hereof, any financing secured by
Gulf to raise proceeds in the form of equity, equity equivalent, debt financing
or any other source of funds, from one or more sources and from one transaction
or a series of transactions.
 
 
 

--------------------------------------------------------------------------------

 
“Note” and “Notes” has the meanings set forth in Recital A.
 
“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications and other amounts payable by the Companies to the
Administrative Agent or the Investors under this Agreement, the Notes and the
other Transaction Documents and (b) all other monetary and non-monetary
obligations and liabilities of the Companies to the Administrative Agent and
Investors under this Agreement and the other Transaction Documents, including,
without limitation, Curative Actions consisting of the payment of money, and (c)
all other obligations and liabilities of the Companies to the Administrative
Agent under this Agreement and the other Transaction Documents (as each such
Transaction Document may be amended, restated, modified and/or supplemented),
whether now existing or hereafter arising, direct or indirect, liquidated or
unliquidated, absolute or contingent, due or not due and whether under, pursuant
to or evidenced by a note, agreement, guaranty, instrument or otherwise (in each
case, irrespective of the genuineness, validity, regularity or enforceability of
such obligations, or of any instrument evidencing any such obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of
such obligations in any case commenced by or against the any Company under Title
11, United States Code, including, without limitation, obligations of any
Company for post-petition interest, fees, costs and charges that would have
accrued or been added to the obligations but for the commencement of such case).
 
“Offering Period” means the thirty-day period beginning on the Closing Date and
ending on November 28, 2012.
 
“Oil and Gas Contracts” means any and all of the Colombia Licenses, the Colombia
JOAs, the Colombia Farmout Agreements, the Peruvian License, the Peruvian JOA
and the Peruvian Farmout Agreement.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Peruvian Approval” means the approval of Perupetro S.A. to the assignment by
Sucursal Peruana of the Peruvian Interest to BVI Peru, obtained pursuant to the
Peruvian Farmout Agreement.
 
“Peruvian Farmout Agreement” means that certain Farmout Agreement dated May 31,
2010 by and between Sucursal Peruana and BVI Peru regarding Block Z-46 in Peru,
as amended by that certain First Amendment to the Farmout Agreement effective
December 6, 2011 by and between Sucursal Peruana and BVI Peru.
 
“Peruvian Interest” means BVI Peru’s undivided forty percent (40%) interest in
certain rights and obligations derived from the Peruvian License as set forth in
the Peruvian Farmout Agreement and related to the offer and award of Block Z-46
by Perupetro S.A.
 
“Peruvian JOA” means the Joint Operating Agreement effective as of May 31, 2010,
by and between Sucursal Peruana and BVI Peru regarding Block Z-46 in Peru.
 
 
 

--------------------------------------------------------------------------------

 
“Peruvian License” means the License Contract for the Exploration and
Exploitation of Hydrocarbons Block Z-46 (Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos – Lote Z-46) dated November 21, 2007
by and among Perupetro S.A. and Sucursal Peruana.
 
“Pledge and Collateral Rights” has the meaning set forth in Section 9.16.
 
“Purchase Price” means, as of the Closing Date, [$2,550,000], and together with
any other Notes issued during the Offering Period, the aggregate amount of up
to, $4,400,000.
 
“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of the date hereof among Gulf and the Investors regarding the
registration of the resale of the shares of Common Stock underlying the Notes
and Warrants with the Securities and Exchange Commission.
 
“SEC Filings” means the Company’s Annual Report on Form 10-K for the fiscal year
ended August 31, 2011 (the “10-K”), and all other reports filed by the Company
pursuant to the Securities Exchange Act of 1934, as amended, since the filing of
the 10-K and prior to the date of this Agreement.
 
“SK Innovation” means SK Innovation Co, Ltd., (formerly known as SK Energy Co.,
Ltd.) a company organized under the laws of the Republic of Korea.
 
“SSJN-5 Farmout Agreement” means that certain Farmout Agreement, dated as of
July 31, 2012, by and between SK Innovation and BVI Colombia regarding Block
SSJN-5 in Colombia.
 
“SSJN-5 JOA” means the Joint Operating Agreement, dated effective as of July 1,
2012, by and among SK Innovation, as operator, and BVI Colombia, et al., as
non-operators, regarding Block SSJN-5 in Colombia.
 
“SSJN-5 License” means the Hydrocarbon Exploration and Production Contract
Regarding Block SSJN-5 (Contrato de Exploración y Produccion E&P) dated December
18, 2008, by and between ANH and SK Innovation.
 
“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
 
“Sucursal Peruana” means SK Innovation, Sucursal Peruana, the registered
Peruvian branch office of SK Innovation.
 
“Transaction Documents” means this Agreement, the Notes, the Guaranties, the
Warrant Agreement, the Pledge Agreements, the Notices of Pledge, the
Assignments, the Escrow Agreement, the Registration Rights Agreement, the
Intercreditor Agreement, the Flow of Funds, each certificate, consent, approval
and power of attorney executed by any Company in connection with any of the
foregoing documents and transactions related thereto and such other documents
and agreements executed in connection with such foregoing documents, related
thereto and in support thereof.
 
 
 

--------------------------------------------------------------------------------

 
“Transfer” has the meaning set forth in Section 6.4.


“Trigger Event” means, at any time after the Closing Date, the date on which
each of the following events shall have occurred: (i) the Companies shall have
given written notice to the Administrative Agent and Investors that a monetary
demand has been made on one or more of the Companies by any other party to and
pursuant to the terms of, the Peruvian JOA or the Peruvian Farmout Agreement;
(ii) one or more of the Companies requests in writing that the Investors
contribute funds to the Companies to satisfy all or any part of such demand; and
(iii) the Administrative Agent, on behalf of the Investors, agrees in writing to
honor such request to satisfy all or any part of such demand and thereafter
satisfies such request.
 
“VIM-2 Farmout Agreement” means that certain Farmout Agreement, dated as of
August 17, 2012, by and between SK Innovation and BVI Colombia regarding Block
VIM-2 in Colombia.
 
“VIM-2 JOA” means the Joint Operating Agreement, dated effective as of July 1,
2012, by and among SK Innovation, as operator, and BVI Colombia, et al., as
non-operators, regarding Block VIM-2 in Colombia.
 
“VIM-2 License” means the Contract for the Exploration and Exploitation of
Hydrocarbons Block VIM-2 (Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos – Lote VIM-2), dated June 2010, by and between ANH and SK
Innovation.
 
 “1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
2.           Purchase and Issuance of the Notes
 
(a) Subject to the terms and conditions of this Agreement, on the Closing Date,
the Investors shall purchase, severally and not jointly, and Gulf shall sell and
issue to each of the Investors, a Note in the original principal amount and such
number of Warrants as set forth opposite each of the Investors’ name on the
signature page attached hereto in exchange for the Purchase Price.  Such Notes
shall rank senior in priority to all other outstanding indebtedness of Gulf,
except as otherwise expressly set forth in the Transaction Documents.  In no
event shall the original principal amounts of the Notes issued on the Closing
Date be less than $2,550,000.
 
(b) During the Offering Period, subject to the terms and conditions of this
Agreement, the Investors party to this Agreement on the Closing Date or New
Investors, as the case may be, may purchase, severally and not jointly, and Gulf
may sell and issue to such Investors Notes in the aggregate principal amount of
$1,850,000, and Gulf shall issue the respective number of Warrants thereto to
such Investors, in such event.
 
 
 

--------------------------------------------------------------------------------

 
(c) If, During the Offering Period, Gulf desires to incur additional
indebtedness under the Notes (not to exceed $4,400,000 in the aggregate when
taken together with all other amounts extended under the initial Notes on the
Closing Date) and to issue the additional Warrants, then Gulf shall provide the
initial Investors as of the Closing Date with notice thereof and the opportunity
to provide all or any portion of such requested financing in accordance with the
terms and conditions of the Transaction Documents.  To the extent such Investors
determine not to provide any portion of such requested financing, Gulf shall be
permitted to obtain the remainder of such financing from one or more third
parties, as New Investors, in accordance with the terms and conditions of the
Transaction Documents; provided that such third parties must execute and deliver
a Joinder Agreement.
 
(d) In connection with the offer of Gulf of up to an aggregate of $4,400,000 of
principal amount of Notes (and corresponding Warrants to purchase shares of
Common Stock of Gulf) on the Closing Date and through and including the last day
of the Offering Period, the number of shares of Common Stock Gulf that may be
purchased pursuant to the Warrants shall be allocated among the Investors
pro-rata based on the principal amounts under such Investor’s respective Notes
(such allocation being 13.33 shares of Common Stock per U.S. dollar issued under
the Notes, rounded to the nearest whole share).  For example, a Note amount of
$850,000 would entitle an Investor to 11,333,333 shares of Common Stock under
such Investor’s Warrant.  If the aggregate amount of $4,400,000 is in fact
issued under the Notes, such Investors will hold Warrants to purchase up to
approximately 58,666,667 shares of Common Stock of Gulf.
 
3. Closing
 
.  Subject to satisfaction of all conditions precedent set forth in this Section
3, the closing (the “Closing”) of the purchase and sale of the initial Notes in
the aggregate amount of the Purchase Price shall take place as of the Closing
Date.  The Closing of the purchase and sale of the initial Notes on the Closing
Date shall take place at the offices of Porter Hedges LLP, 1000 Main Street,
36th Floor, Houston, Texas 77002.
 
3.1 Deliveries at Closing by Companies.  At, or prior to, the Closing, the
Companies shall:
 
(a) execute and deliver to the Administrative Agent this Agreement and the other
Transaction Documents;
 
(b) execute and deliver a Note and the Warrant Agreement to each Investor,
registered in the names of and amounts owed to Investors as set forth on the
signature pages attached hereto to the Investors;
 
(c) deliver to the Administrative Agent a certificate executed by the Chief
Executive Officer of Gulf providing copies of (i) Gulf’s Articles of
Incorporation; (ii) Gulf’s Bylaws, (iii) incumbency signatures, and (iv)
resolutions duly adopted by all directors of Gulf authorizing Gulf to execute
and deliver this Agreement and the other Transaction Documents and to perform
its obligations hereunder and thereunder and certifying that each of the items
described above in clauses (i), (ii), (iii) and (iv) is a true and correct copy;
 
 
 

--------------------------------------------------------------------------------

 
(d) deliver to the Administrative Agent a certificate executed by the Director
of BVI Colombia providing copies of (i) BVI Colombia’s Memorandum and Articles
of Association, (ii) resolutions duly adopted by the sole director of BVI
Colombia authorizing BVI Colombia to execute and deliver this Agreement and the
other Transaction Documents to which it is a party and to perform its
obligations hereunder and thereunder, (iii) incumbency signatures and (iv)
powers of attorney, and certifying that each of the items described in clause
(i), (ii), (iii) and (iv) is a true and correct copy;
 
(e) deliver to the Administrative Agent a certificate executed by the Director
of BVI Peru providing copies of (i) BVI Peru’s Memorandum and Articles of
Association, (ii) resolutions duly adopted by the sole director of BVI Peru
authorizing BVI Peru to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder, (iii) incumbency signatures and (iv) powers of
attorney, and certifying that each of the items described in clause (i), (ii),
(iii) and (iv) is a true and correct copy;
 
(f) deliver to the Administrative Agent (i) one or more Letters of Resignation
of Directors, undated and duly executed in blank by the sole director of each
BVI Colombia and BVI Peru; (ii) one or more Acknowledgement and Undertaking,
undated and duly executed in blank by the sole director of each BVI Colombia and
BVI Peru; (iii) resolutions of BVI Colombia and BVI Peru to amend the Memorandum
and Articles of Association of BVI Colombia and BVI Peru, respectively; (iv) a
signed, undated shareholder proxy and power by the sole director of each BVI
Colombia and BVI Peru; and (v) a blank signed and undated share transfer in
respect of the ordinary shares of BVI Colombia and BVI Peru by the sole director
of each BVI Colombia and BVI Peru;
 
(g) deliver to Administrative Agent updated accounts receivable and accounts
payable schedules together with a schedule of currently expected billings for
the Colombian Interests and the Peruvian Interest for the term of the Notes
(which shall be delivered as part of the Disclosure Document (as defined
below));
 
(h) deliver to the Administrative Agent, favorable legal opinions, such opinions
to include, without limitation, valid existence, good standing, due authority,
power to execute and deliver, no violation of law, governing documents and writs
and orders, lien creation and perfection, investment company act, federal
reserve regulations and such other standard opinions for transactions of this
type, dated as of the Closing Date, and in form and substance satisfactory to
the Administrative Agent and Investors, from Brewer & Pritchard, P.C., legal
counsel for Gulf, and Hempel & Boyd, British Virgin Islands legal counsel
regarding the BVI Subs;
 
(i) deliver to Administrative Agent lien searches as Administrative Agent may
request, reflecting the absence of other liens and security interests in and to
any assets or rights of the Companies other than those permitted by the
Transaction Documents;
 
 
 

--------------------------------------------------------------------------------

 
(j) pay all legal fees payable to Porter Hedges, Brewer & Pritchard, and Hempel
& Boyd;
 
(k) deliver to Administrative Agent a summary as set forth on Exhibit D prepared
by an authorized officer of Gulf describing the current status of, and
unresolved issues (including outstanding approvals and consents) under, the Oil
and Gas Contracts, including notice of any outstanding demands for payment
received by the Companies under such contracts, each summary to be certified by
an executive officer of Gulf (the “Disclosure Document”);
 
(l) deliver to the Administrative Agent a certificate executed by the Chief
Executive Officer and the directors of Gulf setting forth the confirmation of
Gulf’s approval and authority to enter into the Transaction Documents and the
transactions related thereto, confirmation that the Transaction Documents are
enforceable against Gulf, and their collective agreement to take all necessary
actions to further confirm or to ensure such enforceability;
 
(m) original stock certificate of BVI Colombia;
 
(n) deliver to the Administrative Agent certificates of existence and good
standing from each Company’s jurisdiction of organization;
 
(o) deliver to the Administrative Agent copies of the Oil and Gas Contracts; and
 
(p) such other documents and agreements as Administrative Agent or any Investor
may reasonably request.
 
3.2 Deliveries at Closing by Investors.  At the Closing, the Administrative
Agent and Investors shall:
 
(a) deliver as of the Closing Date, or as reasonably practical as soon
thereafter to the Companies, the Purchase Price in immediately available funds
pursuant to the Flow of Funds;
 
(b) execute and deliver to the Companies this Agreement and the other
Transaction Documents to which the Administrative Agent and any Investor is a
party; and
 
(c) executed and deliver to Porter Hedges LLP, counsel to Administrative Agent
and Investors, that certain engagement letter by and among Porter Hedges LLP and
Investors.
 
3.3 Escrow Agreement.  At the Closing, the Companies, the Administrative Agent
and the Investors, as applicable, shall deliver to the Escrow Agent:
 
(a) a fully executed Escrow Agreement;
 
 
 

--------------------------------------------------------------------------------

 
(b) fully executed Assignments and each ancillary document, notice, consent and
certificate related to the foregoing documents as required by the terms of the
such documents or by the Escrow Agreement;
 
(c) fully executed BVI Peru Pledge Agreement, together with each ancillary
document, notice, consent and certificate related to the foregoing document, as
required by the terms of such document or by the Escrow Agreement;
 
(d) to the extent not covered in (b) or (c) above, original stock certificate
of, and related executed stock transfer powers for, BVI Peru; and
 
(e) payment in full of fees (paid by the Companies) of the Escrow Agent to the
extent requested by the Escrow Agent.
 
4. Representations and Warranties of the Companies. The Companies hereby
represent and warrant to the Administrative Agent and the Investors that:
 
4.1 Organization, Good Standing and Qualification. Gulf is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own its properties.
The BVI Subs are duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation and has all requisite corporate power
and authority to carry on its business as now conducted and to own its
properties.  Except as set forth in the Disclosure Document, each Company is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect.
 
4.2 Authorization Each Company has full power and authority and has taken all
requisite action on the part of such Company, its officers, directors and
shareholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents to which it is a party, (ii) the authorization of the
performance of all obligations of such Company hereunder or thereunder, and
(iii) the authorization, issuance and delivery of the Notes and the
Warrants.  The Transaction Documents constitute the legal, valid and binding
obligations of the Companies, enforceable against the Companies in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.  Each Company has obtained any and
all consents, permits, approvals, registrations and waivers, including from
third parties to any Oil and Gas Contract, necessary or appropriate for
consummation of the purchase and sale of the Notes and the Warrants and the
consummation of the other transactions contemplated by the Transaction
Documents, all of which are in full force and effect.
 
4.3 Valid Issuance The Notes have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Transaction Documents and
applicable securities laws).  The Warrants have been duly and validly authorized
and, if and when the Common Stock is issued thereunder, such Common Stock will
be validly issued, fully paid and nonassessable, and shall be free and clear of
all encumbrances and restrictions (other than those created by the Transaction
Documents and applicable securities laws).
 
 
 

--------------------------------------------------------------------------------

 
4.4 Consents.  The execution, delivery and performance by each Company of the
Transaction Documents and the offer, issuance and sale by Gulf of the Notes and
the Warrants require no consent of, action by or in respect of, or filing with,
any Person, governmental body, agency, or official other than filings that have
been made pursuant to applicable state and federal securities laws and post-sale
filings pursuant to applicable state and federal securities laws which each
Company undertakes to file within the applicable time periods.  Subject to the
accuracy of the representations and warranties of the Investors set forth in
Section 5 hereof, each Company has taken all action necessary to exempt (i) the
issuance and sale of the Notes and the Warrants and (ii) the other transactions
contemplated by the Transaction Documents from the provisions of any stockholder
rights plan or other “poison pill” arrangement, any anti-takeover, business
combination or control share law or statute binding on such Company or to which
such Company or any of its assets and properties may be subject and any
provision of such Company’s Articles of Incorporation or Bylaws or applicable
organizational documents that are or could reasonably be expected to become
applicable to the Investors as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Notes and the Warrants and the
ownership or disposition of the Notes and the Warrants by the Investors or the
exercise of any right granted to the Investors pursuant to this Agreement or the
other Transaction Documents.
 
4.5 No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Companies and the issuance and
sale by Gulf of the Notes and the Warrants will not conflict with or result in a
breach or violation of any of the terms and provisions of, or constitute a
default under (i) Gulf’s Articles of Incorporation or Gulf’s Bylaws, or the
organizational documents of the BVI Subs or each of the other Subsidiaries, all
as in effect on the date hereof, or (ii)(a) any statute, rule, regulation or
order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over any Company or any other Subsidiary or any of their
respective assets or properties, or (b) any agreement or instrument to which any
Company or any other Subsidiary is a party or by which any Company or any other
Subsidiary are bound or to which any of their respective assets or properties
are subject.  Except as set forth in the Disclosure Document, there are no
defaults by any Company or by any other party under any Oil and Gas Contract,
and the Companies and the other parties to the Oil and Gas Contracts are not in
violation or breach of any provision thereof.
 
4.6 Financial Statements.  Gulf’s financial statements set forth in its SEC
Filings present fairly, in all material respects, the consolidated financial
position of Gulf as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”).  Except as set
forth in the SEC Filings and the Disclosure Document, no Company or any of their
respective Subsidiaries have incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate have had or could
reasonably be expected to have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
4.7 Judgments; Litigation.  No judgment, writ, order, injunction, award or
decree of or by any court, or judge, justice or magistrate, including any
bankruptcy court or judge, or any order of or by any governmental authority,
shall have been issued or, to any Company’s knowledge, threatened to be issued,
and no action or proceeding shall have been instituted, or to any Company’s
knowledge threatened to be issued, by any governmental authority, enjoining or
preventing the consummation of the transactions contemplated hereby or in the
other Transaction Documents or affecting any Company or its assets.
 
4.8 Indebtedness.  No Company or any of their respective Subsidiaries has any
outstanding Indebtedness, except for the Obligations and as otherwise set forth
on Schedule 4.8 attached hereto.
 
4.9 Colombian Interest, Colombian Farmout Agreements, Colombian JOAs and
Colombian Licenses.   
 
(a) BVI Colombia is a party to the Colombian Farmout Agreements and the
Colombian JOAs and has a present right and interest to the Colombian Interest,
subject to the provisions set forth in the Colombian Farmout Agreements and the
Colombian JOAs;
 
(b) After giving effect to the proceeds from the transactions described herein,
BVI Colombia will have the financial and technical capability or wherewithal to
meet its financial and technical obligations under the Colombian Farmout
Agreements and the Colombian JOAs;
 
(c) The Colombian Approval and Korean Approval are being diligently pursued by
Gulf and BVI Colombia; and
 
(d) Upon the execution of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated herein and therein, BVI
Colombia shall have satisfied, in full, all outstanding joint interest billing
costs incurred on Block CPO-4 through the date of this Agreement in the amount
of approximately $2,060,000.
 
 
 

--------------------------------------------------------------------------------

 
4.10 Peruvian Interest, Peruvian Farmout Agreement, Peruvian JOA and Peruvian
License.   
 
(a) BVI Peru is a party to the Peruvian Farmout Agreement and the Peruvian JOA
and has a present right and interest to the Peruvian Interest, subject to the
provisions set forth in the Peruvian Farmout Agreement and the Peruvian JOA;
 
(b) After giving effect to the proceeds from the transactions described herein,
BVI Peru will have the financial and technical capability or wherewithal to meet
its financial and technical obligations under the Peruvian Farmout Agreement and
the Peruvian JOA; and
 
(c) The Peruvian Approval and Korean Approval are being diligently pursued by
Gulf and BVI Peru.
 
4.11 Liens.  Except as set forth on Schedule 4.11 attached hereto, there are no
liens or security interests filed against any of the Companies or against any of
their respective assets or properties, except for the liens and security
interest granted under the Transaction Documents and securing the Obligations.
 
4.12 Qualified Commercial Loan.  The advances under the Notes and the other
Transaction Documents qualify as a “qualified commercial loan” in accordance
with Sections 306.001 and 306.101 of the Texas Finance Code.
 
5. Representations and Warranties of the Investors.  Each Investor, severally
and not jointly, hereby represents and warrants to the Companies that:
 
5.1 Organization and Existence.  If Investor is an entity, such Investor is a
validly existing corporation, limited partnership or limited liability company
and has all requisite corporate, partnership or limited liability company power
and authority to invest in the Notes pursuant to this Agreement.  If Investor is
a natural person, such Investor resides in the jurisdiction set forth on the
signature pages affixed hereto and has all requisite authority to invest in the
Notes pursuant to this Agreement.
 
5.2 Authorization.  The execution, delivery and performance by Investor of the
Agreement and the Transaction Documents to which Investor is a party have been
duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against Investor in accordance with
their respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.
 
5.3 Purchase Entirely for Own Account.  The Notes to be received by Investor
hereunder will be acquired for Investor’s own account, not as nominee or agent,
and not with a view to the resale or distribution of any part thereof in
violation of the 1933 Act, and such Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Notes in
compliance with applicable federal and state securities laws.  Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Notes for any period of time.  Investor is not a broker-dealer registered with
the Securities Exchange Commission under the 1934 Act or an entity engaged in a
business that would require it to be so registered.
 
 
 

--------------------------------------------------------------------------------

 
5.4 Investment Experience.  Investor acknowledges that it can bear the economic
risk and complete loss of its investment in the Notes and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.
 
5.5 Disclosure of Information.  Investor has had an opportunity to receive all
information related to each Company (including its SEC Filings) requested by it
and to ask questions of and receive answers from such Company regarding such
Company, its business and the terms and conditions of the offering of the Notes
and Warrants.  No inquiries by any Investor nor any other due diligence
investigation conducted by such Investor shall modify, amend or affect
Investor’s right to rely on each Company’s representations and warranties
contained in this Agreement.
 
5.6 Restricted Securities.  Investor understands that the Notes, Warrants, and
shares of Common Stock issuable upon the conversion of the Notes and exercise of
the Warrants are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from Gulf in a transaction
not involving a public offering and that under such laws and applicable
regulations such securities may be resold without registration under the 1933
Act only in certain limited circumstances.  The Investor understands that the
Notes, Warrants, and shares of Common Stock issuable upon the conversion of the
Notes and exercise of the Warrants are and will be offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that Gulf is relying in part upon
the truth and accuracy of, and Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understanding of Investor set forth
herein in order to determine the availability of such exemptions and the
eligibility of Investor to acquire such securities.
 
5.7 Legends.  It is understood that, except as provided below, certificates
evidencing the Notes, the Warrants and shares of Common Stock issuable upon the
conversion of the Notes and exercise of the Warrants may bear the following or
any similar legend:
 
(a) “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) Gulf
United Energy, Inc. has received an opinion of counsel reasonably satisfactory
to it that such transfer may lawfully be made without registration under the
Securities Act of 1933 or qualification under applicable state securities
laws.  Notwithstanding the foregoing, the securities may be pledged in
connection with a bona fide margin account secured by the securities.”
 
(b) If required by the authorities of any state in connection with the issuance
of sale of the Notes, the legend required by such state authority.
 
 
 

--------------------------------------------------------------------------------

 
5.8 Accredited Investor.  Investor is an accredited investor as defined in Rule
501(a) of Regulation D, as amended, under the 1933 Act.
 
5.9 No General Advertisement.  Investor did not learn of the investment in the
Notes and Warrants as a result of any public advertisement, article, notice or
other communication regarding the Notes and Warrants published in any newspaper,
magazine or similar media or broadcast over television, radio or internet or
presented at any seminar or other general advertisement.
 
5.10 Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon any Company or any other Subsidiary or an Investor for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.
 
5.11 Patriot Act.  Neither Investor nor any of its Affiliates has been
designated, and is not owned or controlled, by a “suspected terrorist” as
defined in Executive Order 13224.  None of the cash used to fund such Investor’s
portion of the Purchase Price has been, or derived from, any activity that could
cause any Company to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001.
 
6. Covenants and Agreements of the Companies.  
 
6.1 No Conflicting Agreements.  The Companies and their Subsidiaries will not
take any action, enter into any agreement or make any commitment that would
conflict or interfere in any material respect with any Company’s obligations to
the Administrative Agent or the Investors under the Transaction Documents.
 
6.2 Compliance with Laws.  The Companies and their Subsidiaries will comply in
all material respects with all applicable laws, rules, regulations, orders and
decrees of all governmental authorities. Gulf will make all SEC and other
securities filings within the applicable time periods (including permitted
extensions thereof), and the Companies will make all other filings with any
Person, governmental body, agency, or official as required by applicable state
and federal securities laws, or otherwise comply with all filing rules as
required by such state and federal securities laws.
 
6.3 Disclosure of Information.  Administrative Agent and Investors shall have
the right to conduct a full and technical financial review to their satisfaction
of any Companies ownership rights, technical information (including all
geophysical data, well logs and well test data), and current financial status;
provided that any Investor shall first be required to enter into a reasonable
non-disclosure agreement, pursuant to which, among other things, such Investors
shall agree to comply with Regulation FD and to not trade in Gulf’s securities
while in possession of material non-public information.
 
6.4 Colombian Interest, Colombian Farmout Agreements, Colombian JOAs and
Colombian Licenses.  Until the repayment in full of the Obligations, the
Companies and any other Subsidiaries will comply in all material respects with
the terms and conditions of the Colombian Farmout Agreements and the Colombian
JOAs.  Until the repayment in full of the Obligations, Gulf and BVI Colombia
shall not, without the prior written consent of the Administrative Agent and the
Investors, (i) sell, assign, gift, dispose, pledge or otherwise transfer
(collectively, “Transfer”) any interest in the Colombian Farmout Agreements, the
Colombian JOAs or the Colombian Interest; (ii) enter into any contract, option
or other agreement or understanding with respect to the Transfer of any interest
in the Colombian Farmout Agreements, the Colombian JOAs or the Colombian
Interest; (iii) take any action which would adversely affect BVI Colombia’s
ability to perform its obligations under the Colombian Farmout Agreements, the
Colombian JOAs or adversely affect BVI Colombia’s rights to the Colombian
Interest or take any other action that will otherwise have a Material Adverse
Effect; or (iv) amend, restate or otherwise modify (or agree to any of the
foregoing with regard to)  any terms under the Colombian Farmout Agreements or
the Colombian JOAs.  Gulf and BVI Colombia shall take all reasonable action to
pursue and complete the receipt of, or cause SK Innovation to pursue and
complete the receipt of, the Korean Approval and Colombian Approval.
 
 
 

--------------------------------------------------------------------------------

 
6.5 Peruvian Interest, Peruvian Farmout Agreement, Peruvian JOA and Peruvian
License.  Until the repayment in full of the Obligations, the Companies and any
other Subsidiaries will comply in all material respects with the terms and
conditions of the Peruvian Farmout Agreement and the Peruvian JOA.  Until the
repayment in full of the Obligations, Gulf and BVI Peru shall not, without the
prior written consent of the Administrative Agent and the Investors, (i)
Transfer any interest in the Peruvian Farmout Agreement, the Peruvian JOA or the
Peruvian Interest (except to the extent permitted by Section 6.7(a)); (ii) enter
into any contract, option or other agreement or understanding with respect to
the Transfer of any interest in the Peruvian Farmout Agreement, the Peruvian JOA
or the Peruvian Interest; (iii) take any action which would adversely affect BVI
Peru’s ability to perform its obligations under the Peruvian Farmout Agreement,
the Peruvian JOA or adversely affect BVI Peru’s rights to the Peruvian Interest
or take any other action that will otherwise have a Material Adverse Effect; or
(iv) amend, restate or otherwise modify (or agree to any of the foregoing with
regard to)  any terms under the Peruvian Farmout Agreements or the Peruvian
JOAs.  Gulf and BVI Peru shall take all reasonable action to pursue and complete
the receipt of, or cause Sucursal Peruana to pursue and complete the receipt of,
the Korean Approval and Peruvian Approval.
 
6.6 Notice of Events.  Until the repayment in full of the Obligations, the
Companies shall immediately notify the Administrative Agent and Investors of (i)
any default or violation by any Company under any Transaction Document or any
Oil and Gas Contract or any other contract or agreement that any Company is a
party to, (ii) the receipt of any demand notice for payment of moneys or the
exercise (or threatened exercise) of any action or remedy from any other party
to any Oil and Gas Contract or any other contract or agreement that any Company
is a party to, (iii) within ten days of the due date of any such demand,
Companies’ determination of their inability to pay such demand or to take such
action.  Further, until the repayment in full of the Obligations, the Companies
shall immediately notify the Administrative Agent and Investors of (i) any
material adverse change affecting any of the Companies or any of their
businesses or properties, or (ii) any event or occurrence that could be expected
to result in a Material Adverse Effect.
 
 
 
 
 

--------------------------------------------------------------------------------

 
6.7 Other Negative Covenants.  Until the repayment in full of the Obligations,
no Company or any of its Subsidiaries shall, unless the Companies obtain the
prior written approval of the Administrative Agent:
 
(a) Transfer any portion of any of its assets without the simultaneous payment
in full of the Obligations; provided, however, that BVI Peru may sell up to 75%
of its 40% Peruvian Interest pursuant to commercially reasonable terms without
the Administrative Agent’s prior consent so long as (i) no Event of Default (as
defined in the Notes) exists at the time of such sale or would result therefrom
and (ii) no Material Adverse Effect has occurred prior to such sale or would
result therefrom, it being understood that such sale alone will not constitute a
Material Adverse Effect; provided, further, that any and all net proceeds
received from such sale, whether received in one or more payments, shall be used
to pay the outstanding indebtedness under the Notes (to be applied as set forth
in Section 7 of the Notes) unless agreed to otherwise by the Administrative
Agent at the request of the  Majority Investors;
 
(b) Dissolve, liquidate, or wind up its business;
 
(c) Conduct its business other than in its ordinary and usual course;
 
(d) Merge, consolidate with another entity or otherwise sell all, or
substantially all, of its assets, including its equity interests ownership
interests in any Subsidiary; or
 
(e) Sell any equity, equity equivalent, or debt securities to third parties
(other than to the Investors, as provided herein), except that Gulf may enter
into a New Financing if, contemporaneously therewith, the New Financing provides
sufficient net proceeds for the Gulf to fully repay the Notes in cash and, at
the Investors option, such Notes are contemporaneously repaid in full in cash;
provided that, in any event, the Investors shall be entitled to the rights under
Section 9(c) of the Notes.
 
6.8 Legal Fees.  On and as of the Closing Date and the Maturity Date (as defined
in the Note), Companies agree to pay in full all reasonable attorney’s fees and
expenses of Porter Hedges LLP, legal counsel to the Administrative Agent and the
Investors regarding the Transaction Documents and the transactions related
thereto, accrued and invoiced up to and including such dates.
 
6.9 Liens, Etc. The Companies shall not create, assume, incur, or suffer to
exist, or permit any of their Subsidiaries to create, assume, incur, or suffer
to exist, any lien or security interest on or in respect of any of their assets
including the Oil and Gas Contracts, except as provided for pursuant to the
terms of such Oil and Gas Contracts, whether now owned or hereafter acquired, or
assign any right to receive proceeds therefrom, except that Companies may
create, incur, assume, or suffer to exist:
 
(a) liens and security interests granted under the Transaction Documents and
securing the Obligations;
 
 
 

--------------------------------------------------------------------------------

 
(b) liens and security interests permitted in favor of the parties under the Oil
and Gas Contracts to the extent set forth on Schedule 6.9(b) attached hereto.
 
6.10 Debts, Guaranties, and Other Obligations.  The Companies shall not, and
shall not permit any of their Subsidiaries to, create, assume, suffer to exist,
or in any manner become or be liable in respect of, any debt or contingent
liability, except:
 
(a) the Obligations;
 
(b) indebtedness as of the Closing Date incurred to parties under and pursuant
to the Oil and Gas Contracts to the extent set forth in the Disclosure Document;
 
(c) current liabilities for taxes, assessments or other governmental charges or
levies, to the extent that such amounts are not delinquent, and are incurred in
the ordinary course of any Company or any of its Subsidiaries’ business; or
 
(d) any other indebtedness incurred in the ordinary course of business to the
extent (i) not overdue or delinquent and (ii) not to exceed at any time
$250,000.
 
6.11 Restricted Payments.  The Companies shall not, and shall not permit any of
their Subsidiaries to, make any dividends or distributions, except that if no
Event of Default has occurred under any of the Transaction Documents or would
result from the making of such dividends or distributions, the BVI Subs may make
dividends and distributions to Gulf.
 
6.12 Organizational Documents.  Without the prior written consent of the
Administrative Agent, the Companies shall not, and shall not permit any of their
Subsidiaries to, (i) amend, restate or otherwise modify their respective
governing documents in any way that would have a negative effect on the
Transaction Documents or the Administrative Agent and the Investors or the
Investors’ rights and benefits under the Transaction Documents.
 
6.13 Use of Proceeds.  The Companies shall not permit the proceeds of any funds
advanced under the Notes to be used for any purpose other than (i) first, to pay
approximately $2,060,000 for the payment due described as the Existing Default
with regard to “CPO-4” on the Disclosure Schedule, (ii) second, to pay the fees
and expenses required to be paid hereunder including under Section 3.1(k) above,
and (iii) third, for reasonable and necessary expenses required under the Oil
and Gas Contracts, employees’ salaries and related expenses and general and
administrative expenses incurred in the ordinary course, and as otherwise
permitted by the Transaction Documents.
 
6.14 Filing of Registration Agreement.  Gulf shall register the resale of the
shares of Common Stock underlying the Notes and Warrants with the Securities and
Exchange Commission pursuant to the terms set forth in the Registration Rights
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
6.15 After-Acquired Property.  Until the repayment in full of the Obligations,
and to the extent entered into, the applicable BVI Sub shall, and Gulf shall
cause such applicable BVI Sub to, obtain, hold and retain ownership to any and
all assets acquired after the Closing Date in and to the Oil and Gas Contracts.
 
6.16 Shareholder Securities Filings.  Until the repayment in full of the
Obligations, Gulf agrees, upon the request of any Investor, to cooperate with
and provide assistance to, and to cause its legal counsel to cooperate with and
provide assistance to, any Investor regarding any securities filings required to
be made by any such Investor, due to its status as a shareholder of Gulf, as
required by applicable state and federal securities laws and the filing rules
associated with such state and federal securities laws.
 
7. Events of Default; Rights and Remedies; Mechanics; Non-Exclusive.  
 
(a) If any “Event of Default” (as defined in the Notes, other than an Event of
Default pursuant to Section 3(a)(iv) therein) occurs, then, the Administrative
Agent (i) shall at the request, or may with the consent, of the Investors, by
notice to Companies, declare the monetary Obligations (including all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement and the other Transaction Documents) to be immediately due
and payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Companies; and (ii)
shall at the request of, or may with the consent of, the Investors proceed to
enforce its rights and remedies hereunder and under any other Transaction
Document for the ratable benefit of itself and the Investors by appropriate
proceedings.
 
(b) If any Event of Default pursuant to Section 3(a)(iv) of the Notes shall
occur, then (i) all principal, interest, fees, reimbursements, indemnifications,
and all other amounts payable under this Agreement and the other Transaction
Documents shall become and be forthwith due and payable in full, without notice
of intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest, grace, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are
hereby expressly waived by Borrower; and (ii) the Administrative Agent shall at
the request of, or may with the consent of, the Investors proceed to enforce its
rights and remedies hereunder and under any other Transaction Document for the
ratable benefit of itself and the Investors by appropriate proceedings.
 
(c) If any Event of Default pursuant to Section 3(a)(vii) of the Notes shall
occur regarding any contractual obligations of any Company under the Oil and Gas
Contracts, then the Administrative Agent, on behalf and at the request of the
Investors, may elect to cure such default by paying such amounts due and owing
or taking, or cause to be taken, such action under the Oil and Gas
Contracts.  If any Event of Default pursuant to Section 3(a)(viii) of the Notes
shall occur regarding the Companies’ failure to pay a demand for payment by any
party under any Oil and Gas Contract within the allotted time, then the
Administrative Agent may elect, on behalf of the Investors, to cure such default
by paying such amounts due and owing pursuant to such demand for payment (such
actions, together with any such actions in the preceding sentence, “Curative
Actions”).  The Curative Actions that require the payment of money shall be an
Obligation of the Companies.
 
 
 

--------------------------------------------------------------------------------

 
(d) Notwithstanding the foregoing, the parties agree that the BVI Peru
Assignment and the Peru Pledge Agreement will, as of the Closing Date, be held
in escrow subject to the terms of the Escrow Agreement.  Prior to July 15, 2013,
the Administrative Agent shall be entitled to submit a “Disbursement Notice”
covering the BVI Peru Assignment and the Peru Pledge Agreement upon the earlier
of (i) the occurrence of a Trigger Event or (ii) the occurrence of an Event of
Default pursuant to Section 3(a)(iv) of the Notes.  If no “Disbursement Notice”
covering the BVI Peru Assignment and the Peru Pledge Agreement is submitted
prior to July 15, 2013, then as of such date, (a) the BVI Peru Assignment shall
remain in escrow pursuant to the Escrow Agreement, but (b) the Peru Pledge
Agreement and all documents and certificates related thereto shall be released
from escrow under the Escrow Agreement and shall be delivered (for all purposes)
to the Administrative Agent upon written request to the Escrow Agent, and the
Administrative Agent shall be entitled to exercise all rights and remedies
thereunder pursuant to the terms thereof.  For the avoidance of doubt, on or
after July 15, 2013, the Administrative Agent shall be entitled to submit a
“Disbursement Notice” covering the BVI Peru Assignment upon the occurrence and
continuance of any Event of Default.
 
(e) Upon the occurrence and during the continuance of an Event of Default, and
subject to clause (d) above, the Administrative Agent may (i) exercise its
rights and remedies available under the Pledge Agreements and otherwise under
applicable law or (ii) deliver “Disbursement Notices” to the Escrow Agent in
order to effectuate the delivery of one or both Assignments.  In connection with
the Majority Investors’ option and direction, Administrative Agent is fully
authorized, subject to the terms of the Escrow Agreement, to deliver any and all
additional instructions, notices or directions to effectuate the delivery of the
Assignments to Administrative Agent or the BVI Peru Pledge Agreement to
Administrative Agent to permit Administrative Agent to exercise all rights or
remedies under the Transaction Documents and available under applicable law.
 
(f) Upon the occurrence and continuance of an Event of Default, and if the
Administrative Agent delivers “Disbursement Notices” to the Escrow Agent, and
either (i) exercises remedies under any Pledge Agreement, forecloses on the lien
and security interests in the Collateral secured thereunder and sells such
Collateral at a sale (or otherwise enters a credit bid on behalf of the
Investors and retains such Collateral), then the corresponding Assignment
regarding such Collateral shall be of no further force and effect, or (ii)
exercises the right to cause delivery of any Assignment, for the benefit of the
Investors, of the equity interests subject thereto, then the corresponding
Pledge Agreement regarding such equity interests shall be of no further force
and effect, in each case, subject in all respects to the reinstatement terms
pursuant to Section 9.15 hereof.
 
(g) No remedy or right conferred upon the Administrative Agent or any Investor
is intended to be exclusive of any other remedy, and each remedy shall be
cumulative of all other remedies existing by contract, at law, in equity, by
statute or otherwise.
 
 
 
 

--------------------------------------------------------------------------------

 
8. Survival and Indemnification.  
 
8.1 Survival.  All of the representations and warranties made herein shall
survive the execution and delivery of this Agreement, any investigation by or on
behalf of the Administrative Agent or the Investors, or acceptance of the Note
and the shares of Common Stock and payment therefore and shall survive until
such time as the Obligations have been fully paid and satisfied.  All covenants
and indemnities made herein shall survive in perpetuity, unless otherwise
provided in this Agreement.
 
8.2 Indemnification.  Each Company agrees to indemnify, protect and hold
harmless the Administrative Agent, the Investors and their respective Affiliates
and their respective directors, officers, employees, representatives, counsels
and agents (each an “Indemnified Person” and collectively “Indemnified Persons”)
from and against any and all losses, actions, proceedings, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) to which such Indemnified Person may
become subject as a result of any breach of representation, warranty, covenant
or agreement made by or to be performed on the part of such Company under the
Transaction Documents, and will reimburse any such Indemnified Person for all
such amounts as they are incurred by such Person unless such action is based
upon a breach of any Investor’s representations, warranties or covenants under
the Transaction Documents which causes a Material Adverse Effect on any Company
or any conduct by the Administrative Agent or the Investors which constitutes
fraud, gross negligence or willful misconduct related to the transactions
contemplated by the Transaction Documents.
 
8.3 Conduct of Indemnification Proceedings. Promptly after receipt by any
Indemnified Person of notice of any demand, claim or circumstances which would
or might give rise to a claim or the commencement of any action, proceeding or
investigation in respect of which indemnity may be sought pursuant to Section
8.2, such Indemnified Person shall promptly notify the Companies in writing and
the Companies shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Person, and shall assume the
payment of all fees and expenses; provided, however, that the failure of any
Indemnified Person so to notify the Companies shall not relieve the Companies of
its obligations hereunder except to the extent that the Companies are materially
prejudiced by such failure to notify.  In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless: (i)
such Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel; or (ii) in the reasonable judgment of counsel to such
Indemnified Person representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  The
Companies shall not be liable for any settlement of any proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
but if settled with such consent, or if there be a final judgment for the
plaintiff, the Companies shall indemnify and hold harmless such Indemnified
Person from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment.  Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, the
Companies shall not affect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such proceeding.
 
 
 

--------------------------------------------------------------------------------

 
9. Miscellaneous.  
 
9.1 New Investors.
 
(a) Joinder of New Investors. The parties hereto acknowledge and agree that
after the Closing Date, New Investors may purchase from Gulf and Gulf may sell
and issue to New Investors additional Notes and Warrants.  Upon such purchase
and sale and the execution and delivery by such New Investor of a Joinder
Agreement, from and after the effective date specified in such Joinder
Agreement, the New Investor thereunder shall be a party hereto, and shall become
a party to the Intercreditor Agreement, the Registration Rights Agreement and
the Escrow Agreement, for all purposes and have the rights and obligations of an
Investor hereunder and under such other applicable Transaction
Documents.  Investors, subject to the requirements of Section 2(c) hereof,
hereby authorize the Administrative Agent to executed and deliver any such
Joinder Agreement pursuant to the terms of the Transaction Documents.
 
(b) Terms of Joinder Agreement. By executing and delivering a Joinder Agreement,
the New Investor thereunder confirms to and agrees with the other parties hereto
as follows: (i) such New Investor confirms that it has received a copy of this
Agreement, the other  Transaction Documents and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Joinder Agreement; (ii) such New Investor will,
independently and without reliance upon the Administrative Agent or any other
Investor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (iii) such New Investor appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Transaction
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto; and
(iv) such New Investor agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement and of the
other applicable Transaction Documents are required to be performed by it as an
Investor.
 
(c) Procedures. Upon its receipt of a Joinder Agreement executed by a New
Investor, the Administrative Agent shall, if such Joinder Agreement has been
completed and is in substantially the form of the attached Exhibit B, (i) use
good faith reasonable efforts to provide a copy of such agreement to the
Investors, (ii) accept such Joinder Agreement and (iii) give prompt notice
thereof to Gulf.  Within three Business Days after its receipt of such notice,
Gulf shall, or shall cause the BVI Subs to, execute and deliver to the
Administrative Agent (A) a new Note payable to the order of such New Investor,
(B) a Warrant in favor of such New Investor and (C) such other Transaction
Documents as may be contemplated herein or therein.
 
 
 

--------------------------------------------------------------------------------

 
9.2 Assignment; Successors and Assigns.  This Agreement may not be assigned by
any Company without the prior written consent of the Administrative Agent and
Investors.  This Agreement may not be assigned by any Investor without the prior
written consent of the Administrative Agent and the other Investors, such
consents not to be unreasonably withheld.  The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
9.3 Counterparts; Faxes.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.
 
9.4 Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
9.5 Notices.  Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by mail, then such
notice shall be deemed given upon the earlier of (A) receipt of such notice by
the recipient or (B) three days after such notice is deposited in first class
mail, postage prepaid, and (iii) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one Business Day
after delivery to such carrier.  All notices shall be addressed to the party to
be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:
 
If to the Companies:
 
Gulf United Energy, Inc.
P.O Box 22165
Houston, Texas  77227-2165
Attention:   John B. Connally III
 
With a copy to:
 
Brewer & Pritchard, PC
3 Riverway, Ste. 1800
Houston, Texas 77056
Attention:  Thomas Pritchard, Esq.


 
 

--------------------------------------------------------------------------------

 
If to the Administrative Agent or Investors, to the addresses set forth on the
signature pages.
 
With a copy to:
 
Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Attention:  Ephraim del Pozo


9.6 Expenses.  The Companies shall pay on demand (a) all out-of-pocket costs and
expenses of the Administrative Agent and the Investors in connection with the
preparation, execution, waiver, delivery, administration, modification, and
amendments of this Agreement and the other Transaction Documents including,
without limitation, (x) the reasonable fees of counsel for the Administrative
Agent and for the Investors and (y) the fees and out-of-pocket expenses of any
and all accountants, technical experts and other consultants for Administrative
Agent and Investors, (b) all out-of-pocket costs and expenses, if any, of the
Administrative Agent and the Investors (including, without limitation, counsel
fees and expenses of the Administrative Agent and the Investors) in connection
with the enforcement (whether through negotiations, legal proceedings, or
otherwise) of this Agreement and the other Transaction Documents following an
Event of Default, and (c) all out-of-pocket costs and expenses of any Investor
in connection with any securities filings of any such Investor, due to its
status as a shareholder of Gulf, as required by applicable state and federal
securities laws and the filing rules associated with such state and federal
securities laws.
 
9.7 Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Companies, the Administrative Agent and the Investors.
 
9.8 Publicity.  Except as required pursuant to any U.S. law, regulation, or
order, no public release or announcement concerning the transactions
contemplated hereby shall be issued by any Company or the Investors without the
prior consent of such Company or the Investors.
 
9.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
 
 

--------------------------------------------------------------------------------

 
9.10 Entire Agreement.  THIS AGREEMENT, INCLUDING THE EXHIBITS AND THE OTHER
TRANSACTION DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HEREOF
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, BOTH ORAL AND WRITTEN, BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
9.11 Further Assurances.  The parties hereto shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
9.12 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial; Damages.
 
(a) This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of Texas without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of Texas located in Harris
County and the United States District Court for the Southern District of Texas
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement and the transactions contemplated hereby.  Service
of process in connection with any such suit, action or proceeding may be served
on each party hereto anywhere in the world by the same methods as are specified
for the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
(b) THE COMPANIES, THE ADMINISRATIVE AGENT AND EACH INVESTOR EXPRESSLY AND
IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY ACTION AGAINST ANOTHER PARTY, ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.
 
 
 

--------------------------------------------------------------------------------

 
9.13 Remedies Cumulative.  No failure or delay on the part of the Administrative
Agent or the Investors in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies provided for
herein and in the other Transaction Documents are cumulative and are not
exclusive of any remedies that may be available to the Administrative Agent or
the Investors at law, in equity or otherwise.
 
9.14 Usury Savings.  Specific reference is made to Section 15 of each Note.
 
9.15 Effect of Conversion.  Notwithstanding anything herein or in any other
Transaction Document to the contrary, if any Investor converts the entire amount
of the indebtedness owed to it under its Note pursuant to the terms of its Note,
or such indebtedness is otherwise converted pursuant to the terms of any other
Transaction Document, then (i) upon such conversion, the indebtedness under such
Note shall be paid and satisfied in full, (ii) such Investor will be deemed to
no longer be a party to any of the Transaction Documents or retain any rights
thereunder (except for rights that survive termination, including indemnity
rights), and (iii) the Administrative Agent shall no longer act as
Administrative Agent, including under and pursuant to the Intercreditor
Agreement, for such Investor for any purpose.  For avoidance of doubt, any
Investor may convert some, but not all, of the indebtedness owed to it under its
Note pursuant to the terms of its Note and continue to remain a party to, and
without affecting the enforceability of, the Transaction Documents to which such
Investor is a party.
 
9.16 Reinstatement.  Notwithstanding anything in any Transaction Document to the
contrary, if at any time, any Pledge Agreement, the ancillary documents related
thereto, any attendant rights and benefits thereto or thereunder or the
Collateral thereunder (collectively, the “Pledge and Collateral Rights”), on the
one hand, or any Assignment, the ancillary documents related thereto or any
attendant property rights and benefits thereunder (collectively, the “Assignment
and Ownership Rights”), on the other hand, are revoked, rescinded, invalidated,
or are otherwise determined to be null and void or must otherwise be restored or
returned to Gulf, as determined by a court of competent jurisdiction under any
applicable law, then (i) with respect to any such determination with regard to
any Pledge and Collateral Rights, and without the need of any action, consent or
approval by the Companies, the Administrative Agent or any Investor, the
Assignment and Ownership Rights and any other Transaction Documents related
thereto (including, without limitation, the Purchase Agreement, the Notes and
the Guaranties) shall be fully and automatically reinstated, and all Assignment
and Ownership Rights and such Transaction Documents shall be in full force and
effect, and (ii) with respect to any such determination with regard to any
Assignment and Ownership Rights, and without the need of any action, consent or
approval by the Companies, the Administrative Agent or any Investor, the Pledge
and Collateral Rights and any other Transaction Documents related thereto
(including, without limitation, the Purchase Agreement, the Notes and the
Guaranties) shall be fully and automatically reinstated and all Pledge and
Collateral Rights and such Transaction Documents shall be in full force and
effect.  In the event that any of the foregoing documents are deemed to be
reinstated after any such document has been terminated and released by the
Administrative Agent, the termination and release shall be deemed not to have
occurred, and such documents shall be reinstated and shall be in full force and
effect as if such documents had never been terminated or released.  If any of
the foregoing documents have been returned to any Company, such Company shall
promptly deliver such documents to the Administrative Agent and the Investors or
the Administrative Agent may provide such Company with a copy of such documents
and such Company shall promptly execute and deliver a copy of any such documents
to the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
9.17 Investor Decisions.  Each Investor acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Investor and
based on the Companies’ financial statements and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Transaction Documents.  Each
Investor also acknowledges that it shall, independently and without reliance
upon the Administrative Agent or any other Investor and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Transaction Documents.  For avoidance of doubt, each Investor further
acknowledges that it has, to the extent it deems necessary, independently and
without reliance upon legal counsel for the Administrative Agent or any other
Investor, obtained its own legal counsel regarding the Transaction Documents and
transactions related thereto.
 
9.18 Controlling Agreement.  With respect solely to the relative rights and
obligations of the Administrative Agent and the Investors, and not with respect
to any right or obligation of the Companies under any Transaction Document, in
the event of any conflict between the provisions of this Agreement and the
provisions of the Intercreditor Agreement, the provisions of the Intercreditor
Agreement shall govern and control.
 
[Signature pages follow]
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.
 
COMPANIES:


GULF UNITED ENERGY, INC.




By:                                                          
                                                                
John B. Connally III
Chief Executive Officer


GULF UNITED ENERGY DE COLOMBIA LTD.




By:                                                                                                                       
John B. Connally III
Attorney-in-Fact


GULF UNITED ENERGY CUENCA TRUJILLO LTD.




By:                                                                                                                        
John B. Connally III
Attorney-in-Fact






ADMINISTRATIVE AGENT:


SYDSON OIL & GAS INVESTMENTS, LLC,
as Administrative Agent




By:                                                                                                                      
Michael J. Mayell
Manager
 
Address for Notice:

 
 

--------------------------------------------------------------------------------

 

 
INVESTORS:


SYDSON OIL & GAS INVESTMENTS, LLC




By:                                                                
Michael J. Mayell
Manager




Purchase Price:
Principal Amount of Note:
Warrants:
 
 

 
Address for Notice:



 
 
 
 
 

--------------------------------------------------------------------------------

 